JOINT MOTION AND ORDER TO DISMISS APPEAL OF PLAINTIFF, ALFRED HENRY SAMPAY
ON JOINT MOTION of plaintiff, ALFRED HENRY SAMPAY, and defendants, MORTON SALT COMPANY and CONTINENTAL CASUALTY COMPANY, through their undersigned counsel of record, and on suggesting that plaintiff and defendants have reached an amicable compromise, transaction, and settlement of all of the disputes existing between them in this lawsuit and that plaintiff desires that his appeal be dismissed:
IT IS HEREBY ORDERED that the plaintiff’s appeal be, and it is hereby, dismissed and that the writ of certiorari be and is hereby recalled and vacated.